Citation Nr: 0418003	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision that denied the 
veteran's claims of service connection for a bilateral foot 
disability and tinnitus.

Further development is required in this case before actually 
deciding the appeal.  So, for the reasons explained below, 
the case must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran claims that while serving in Vietnam he developed 
foot rot and was exposed to acoustic trauma.  A review of his 
service personnel records corroborates he had active duty in 
Vietnam.  His military occupational specialty was that of a 
light weapons infantryman; and he received various 
decorations including the Combat Infantryman Badge.  
38 U.S.C.A. § 1154(b) (West 2002).  On entrance examination 
in August 1964, it was noted he had abnormal feet, i.e., 
bilateral bunions.  His ears were noted as normal.  On 
separation examination in July 1962, both his feet and ears 
were noted as normal.  More recent evidence, in November 
2001, shows that he was noted as having mycotic toenails and 
bunions.  In addition, he has complained of current tinnitus.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) (noting 
that tinnitus can be subjectively perceived); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding 
that a veteran's report of tinnitus was competent for 
purposes of triggering VA's duty to provide an examination).

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This is the case, here.  In order to reconcile the nature and 
etiology of any current foot problems or tinnitus, the 
veteran should undergo comprehensive examinations; and the 
examiners should review the claims folder in conjunction with 
the evaluation.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.159 (2003).

This case is REMANDED for the following reasons:

1.  The RO or AMC must review the claims 
file and ensure that all obligations 
under the Veterans Claims Assistance Act 
of 2000 have been satisfied.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).

2.  The veteran should be scheduled for a 
VA examination by an audiologist to 
determine the nature and etiology of any 
tinnitus.  The claims folder should be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should be asked to identify whether the 
veteran has tinnitus.  If yes, an opinion 
should be provided as to whether it is at 
least as likely as not (50 percent 
probability or more) that any tinnitus is 
related to a disease or injury in service 
including acoustic trauma during the 
Vietnam conflict.  A complete rational 
for any opinion expressed should be 
included in the examination report.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any foot problems.  The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to obtain a detailed clinical 
history.  The examiner should be asked to 
identify whether the veteran has a 
chronic foot/feet disability.  If yes, an 
opinion should be provided as to whether 
it is at least as likely as not that any 
foot problems are related to a disease or 
injury in service including prolonged 
periods of water immersion.  An opinion 
should be provided as to whether any 
bunions of the feet were aggravated 
beyond the normal progress of that 
condition, during service.  Finally, an 
opinion should be provided as to whether 
any foot problems are etiologically 
related to service-connected diabetes 
mellitus.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the claims should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

